ACCEPTED
                                                                                                       03-13-00734-CR
                                                                                                               5882480
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                  6/30/2015 2:19:44 PM
                                     CONNIE J. KELLEY                                                JEFFREY D. KYLE
                                       Attorney at Law                                                          CLERK

                                     1108 Lavaca #110-221
                                       Austin, TX 78701
                                        (512)445-4504                              FILED IN
                                                                            3rd COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            6/30/2015 2:19:44 PM
June 30, 2015                                                                 JEFFREY D. KYLE
                                                                                    Clerk


Jeffrey Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711-2547

Re:    Brian Dale Stone, Appellant vs. The State of Texas, Appellee
       Case No. 03-13-00734-CR

Dear Mr. Kyle:

Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure, I write to certify that I sent the
defendant (Appellant) in the above-referenced case a copy of this Court’s opinion and judgment
within five days of the opinion being handed down, along with notification of his right to file a
petition for discretionary review under Rule 68. The documents and notification were sent by
certified mail, return receipt requested, to Appellant’s last known address. Attached is a copy of
the return receipt card verifying delivery.

                                                     Sincerely,

                                                     /s/ Connie J. Kelley
                                                     Connie J. Kelley